                  IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF OREGON

RAYMUNDO EUSEBIO-NORIEGA,
                                        Case No. 2:18-cv-00491-MO
             Petitioner,
                                        OPINION AND ORDER
     v.

BRAD CAIN,

             Respondent.

     Raymundo Eusebio-Noriega
     18199007
     Snake River Correctional Institution
     777 Stanton Blvd.
     Ontario, Oregon 97914-8335

             Petitioner, Pro Se

     Ellen F. Rosenblum, Attorney General
     Samuel A. Kubernick, Assistant Attorney General
     Department of Justice
     1162 Court Street NE
     Salem, Oregon 97310

             Attorneys for Respondent



      1 - OPINION AND ORDER
MOSMAN, District Judge.

      Petitioner brings                this habeas       corpus     case pursuant           to 2 8

U.S.C.      §     2254     challenging         the     legality       of    his    state-court

convictions        for     Rape,    Unlawful         Sexual    Penetration,         and Sexual

Abuse.      For the       reasons      that    follow,       the   Petition for Writ of

Habeas Corpus (#2) is denied.
                                            BACKGROUND

      In response to reports that he had sexually abused a six-

year-old girl, the police contacted Petitioner at his apartment.

They advised him of his Miranda rights which Petitioner indicated

he understood,            and transported him to               the police          station for

questioning where he proceeded to make inculpatory statements.

Respondent's Exhibit 103, pp. 21-22. As a result, on October 30,

2009, the Washington County Grand Jury indicted Petitioner on six

counts of Rape in the First Degree, one count of Unlawful Sexual

Penetration in the First Degree, and three counts of Sexual Abuse

in the First Degree. Respondent's Exhibit 102.
      Petitioner           filed       a     pretrial        motion        to    suppress     the

statements he made during his police interview, claiming that he

had   not       made     the    statements      voluntarily        due      to    the   coercive

nature of the interview. Respondent's Exhibits 132-134. The trial

court granted the motion in part as to statements Petitioner made

toward      the    end     of    the       interview    after      one      of    the   officers
indicated the charges could be reduced if he confessed. Id at 42-
43. As to the remainder of Petitioner's statements, however, the

trial court found them all to be admissible.                               It concluded that

the   average          person      would      not     have    been       overborne      by    the


         2 - OPINION AND ORDER
interview,     and    that   nothing      in    the   record     revealed           anything

unique     about   Petitioner      that    led him     to   be    overborne          by   the

officers' statements. Id at 42.
       At the close of the State's case in chief,                      the trial court

entered a judgment of acquittal as to two counts of Sexual Abuse

in the First Degree. A jury convicted Petitioner of the remaining

charges,     and   the   trial   court     sentenced him         to     250    months      in

prison. Respondent's Exhibit 107, pp. 13-17.

       Petitioner took a direct appeal wherein he challenged the

partial denial of his motion to suppress, but the Oregon Court of

Appeals affirmed the         trial court's decision without a                       written

opinion.     State v.     Raymundo-Noriega,       255 Or. App.          635,    298 P. 3d

1250 (2013). The Oregon Supreme Court subsequently denied review.

354 Or. 62, 308 P.3d 206 (2013).

       Petitioner next filed for post-conviction relief                        ("PCR")     in

Malheur County where the PCR court denied relief on a variety of

ineffective assistance of             counsel    claims.    Respondent's            Exhibit

141.   The   Oregon      Court   of   Appeals     affirmed       the    lower       court's

decision     without     issuing      a   written     opinion,        and     the    Oregon

Supreme Court denied review. Noriega v. Nooth, 285 Or. App. 652,

402 P.3d 778, rev. denied, 361 Or. 885, 403 P.3d 766 (2017).

       Petitioner filed this 28 U.S.C. § 2254 habeas corpus case on

March 22,     2018 alleging that he was the victim of ineffective

assistance of counsel in several particulars:

             1.   Trial   counsel    failed   to   properly
             litigate   the   motion    to   suppress   his
             statements to the police, failing to call Dr.



       3 - OPINION AND ORDER
            Norvin Cooley as an expert witness in support
            of the suppression motion;

            2.    Trial counsel failed         to present expert
            testimony from Dr. Cooley          at trial in order
            to undermine the validity          of the statements
            Petitioner made during the         police interview;

            3.   Trial counsel failed to present Dr.
            Cooley as an expert witness pertaining to
            issues of child memory;

            4.   Trial   counsel  failed  to  adequately
            prepare for trial when he did not secure the
            services of an interpreter;

           5.   Trial   counsel  failed   to present   a
           coherent   defense,  calling    witnesses  to
           testify about the propriety of Petitioner's
           conduct around children when those witnesses
           were unable to present such testimony; and

           6.   The   cumulative  nature   of  counsel's
           errors violate Petitioner's right to due
           process and effective assistance of counsel.

      Respondent asks the Court to deny relief on the Petition

because:   (1) with the exception of Ground One, Petitioner did not
fairly present any of his claims in state court such that they
are now procedurally defaulted; 1        (2)    the PCR court's denial of

Ground One was not objectively unreasonable and, therefore, does

not entitle Petitioner to habeas corpus relief;             and    (3)   Ground

Six lacks merit where there are no individual errors on counsel's
part to justify relief.

Ill

1 Respondent does not assert that Petitioner procedurally defaulted Ground
Six. Instead, he asserts that "it is questionable whether petitioner was
required to exhaust any 'cumulative error' claim in Oregon state court, or
whether the denial of relief on such a claim would be contrary to United
States Supreme Court precedent." Response ( #21) , p. 7. Where Respondent has
not raised the affirmative defense of procedural default as to Ground Six, the
Court will evaluate it on its merits. See Gray v. Netherland, 518 U.S. 152,
165 (1996).


       4 - OPINION AND ORDER
Ill
Ill
                                          DISCUSSION

I.     Exhaustion and Procedural Default

       A   habeas      petitioner         must     exhaust       his    claims        by   fairly

presenting them to the state's highest court,                                either through a

direct appeal or collateral proceedings,                         before a federal court

will consider the merits of those claims. Rose v. Lundy, 455 U.S.
509,   519    (1982).       "As a general rule, a petitioner satisfies the

exhaustion requirement by fairly presenting the federal claim to

the appropriate state courts . . . in the manner required by the

state courts,          thereby     'affording the state courts a meaningful

opportunity to consider allegations of legal error.'"                                  Casey v.
Moore, 386 F.3d 896, 915-916 (9th Cir. 2004)                           (quoting Vasquez v.

Hillery, 474 U.S. 254, 257,               (1986)) .

       If a    habeas litigant failed to present his claims to the

state courts in a procedural context in which the merits of the

claims were actually considered, the claims have not been fairly

presented to the state courts and are therefore not eligible for

federal habeas corpus review. Edwards v. Carpenter, 529 U.S. 446,

453    (2000);    Castille v.           Peoples,       489 U.S.       346,    351   (1989).    In

this    respect,       a    petitioner        is       deemed    to    have     "procedurally
defaulted"       his       claim   if    he    failed       to    comply       with    a   state

procedural rule, or failed to raise the claim at the state level

at all. Carpenter, 529 U.S. 446, 451 (2000); Coleman v. Thompson,

501    U.S.   722,      750    (1991).        If   a     petitioner      has     procedurally

defaulted a claim in state court, a federal court will not review

        5 - OPINION AND ORDER
the claim unless the petitioner shows "cause and prejudice" for

the   failure        to present            the   constitutional        issue      to    the    state

court, or makes a colorable showing of actual innocence. Gray v.

Netherland, 518 U.S. 152, 162 (1996); Sawyer v. Whitley, 505 U.S.
333, 337 (1992); Murray v. Carrier, 477 U.S. 478, 485 (1986).

        In    this      case,       Petitioner       raises    five    grounds         for    relief

which    allege         discrete          instances    of     ineffective        assistance          of

counsel trial. Petitioner raised Grounds One through Five to the

PCR court, but he winnowed his claims down to a single question

on appeal:          "Where      a     criminal     defense      trial      attorney          filed    a

motion       to   suppress          the    defendant's       statements     as     involuntary,

would an attorney exercising reasonable professional skill and

judgment have offered available evidence -                            specifically,           expert

witness testimony -                 to support the motion,             where the defendant

was not going to testify that the statements were involuntary?"

Respondent's Exhibit 142, p.                     7. He presented this same issue to

the Oregon Supreme Court. Respondent's Exhibit 144, p. 12.

      The issue Petitioner fairly presented to the Oregon Supreme

Court mirrors his claim in Ground One. However, where he omitted
Grounds Two          through Five           in his     appeals,       he   failed to          fairly

present       them      to   Oregon's        state    courts.        Because     the    time       for

including         the   claims        in Grounds       Two    through      Five    in        the   PCR

appeals passed long ago, those claims are procedurally defaulted.

Petitioner makes no showing that would excuse this default.
II.   Standard of Review

      An     application for a               writ of        habeas    corpus     shall not be
granted unless adjudication of the claim in state court resulted

        6 - OPINION AND ORDER
in    a     decision       that       was:     (1)        "contrary          to,          or    involved         an

unreasonable application of, clearly established Federal law, as

determined          by     the    Supreme          Court        of    the        United         States;"         or

(2) "based on an unreasonable determination of the facts in light

of    the       evidence presented in the                       State court proceeding."                         28
U.S.C.      § 2254(d). A state court's findings of fact are presumed

correct,          and    Petitioner          bears        the        burden        of      rebutting            the

presumption of correctness by clear and convincing evidence. 28

u.s.c.      §    2254 (e) (1).
          A state        court     decision          is     "contrary            to                    clearly

established precedent                  if    the     state court             applies            a   rule       that

contradicts the governing law set forth in [the Supreme Court's]

cases" or "if the state court confronts a set of facts that are

materially          indistinguishable              from a         decision of                  [the Supreme]
Court and nevertheless arrives at a result different from [that]
precedent."          Williams         v.    Taylor,        529       U.S.    362,          405-06         (2000).

Under       the    "unreasonable application"                        clause,          a    federal         habeas

court may grant relief "if the state court identifies the correct
governing legal principle from                            [the Supreme Court's]                      decisions

but    unreasonably          applies         that     principle             to     the         facts      of    the

prisoner's          case."       Id    at     413.        The     "unreasonable                 application"

clause          requires     the      state        court        decision           to      be       more       than
incorrect or erroneous. Id at 410. Twenty-eight U.S.C. § 2254(d)
"preserves authority to issue the writ in cases where there is no
possibility          fairminded            jurists        could      disagree             that      the     state
court's decision conflicts with [the Supreme] Court's precedents.



          7 - OPINION AND ORDER
It goes no farther."               Harrington v.              Richter,        562 U.S.       86,    102

(2011) .

Ill
III. Analysis
       A.     Ground One: Failure to Call Dr. Cooley

       As Ground One,            Petitioner asserts that his trial attorney
should      have       called     Dr.      Norvin           Cooley       to    testify       at     the
suppression hearing,             and that the failure to do so resulted in
prejudice     to       him.    The     Court         uses    the     general        two-part       test
established by the Supreme Court to determine whether Petitioner
received      ineffective              assistance            of      counsel.            Knowles     v.
Mirzayance,        556 U.S. 111, 122-23                (2009).       First,        Petitioner must
show   that    his       counsel's       performance              fell    below      an    objective
standard of reasonableness.                 Strickland v.                Washington,        466 U.S.
668,     686-87        (1984).     Due     to        the     difficulties           in    evaluating
counsel's performance,               courts must indulge a strong presumption
that   the    conduct         falls     within        the     "wide      range      of    reasonable
professional assistance." Id at 689.
       Second, Petitioner must show that his counsel's performance
prejudiced the defense.                 The appropriate              test for prejudice is
whether      Petitioner          can     show         "that       there       is    a     reasonable
probability that,             but for counsel's unprofessional errors,                              the
result of the proceeding would have been different." Id at 694.
A reasonable probability is one which is sufficient to undermine
confidence        in    the      outcome        of     the     trial.         Id    at    696.     When
Strickland's general standard is combined with the standard of
review governing 28 U.S.C. § 2254 habeas corpus cases, the result

        8 - OPINION AND ORDER
is a "doubly deferential judicial review." Mirzayance,           556 U.S.

at 122.
        Petitioner argues that it was incumbent upon counsel to call

Dr.   Cooley as   an expert witness    to describe       how Petitioner's

personal characteristics made it more likely that his statements

were involuntary. He asserts that had Dr. Cooley testified to his
below average intelligence,      shyness,    and social insecurity,    the

trial    court would have granted the        suppression motion in its

entirety.

        Although Dr.   Cooley could have testified to these issues,

his   testimony   could have    been quite    damaging   to   Petitioner's
claim of coercion.      Trial counsel explained this dynamic in an

affidavit he filed during the PCR proceedings:

            I did not call Dr. Cooley as a witness for
            several reasons. I conferred with both Dr.
            Cooley and Petitioner's prior counsel .
            regarding this issue.     My conclusion was
            simple. Dr. Cooley clearly stated that at the
            time of the interview, Petitioner had no
            mental illness, no intoxication, and that
            Petitioner was not significantly suggestible
            to interrogation settings. Furthermore, Dr.
            Cooley indicated that Petitioner understood
            his Miranda warnings. These are facts that
            would have come out during the proceedings if
            Dr. Cooley would have been called as witness.
            This   would  have   been  a   very  negative
            consequence for Petitioner as the jury would
            hear from an expert that my client understood
            his rights and still made the statements. Dr.
            Cooley said that Petitioner had a lower than
            average IQ and that he was legally naive,
            still the conclusion was that Petitioner made
            statements understanding his rights. Add to
            that the fact that Dr. Cooley would have
            testified that Petitioner was not overly
            suggestible, I think Dr. Cooley would have



        9 - OPINION AND ORDER
             been a bad witness for the defense at any
             phase of the proceedings.

Respondent's Exhibit 131, pp. 1-2.
     When    trial   counsel        realized     that    Dr.    Cooley's       testimony

would not be beneficial            to the defense,           he attempted to hire
another    expert    but    was     denied    funds     to     do   so.     Respondent's

Exhibit 131, p. 2. Counsel twice appealed the funding issue, but

those appeals were not successful. Based upon the nature of Dr.
Cooley's potential testimony, and the fact that he was unable to

secure funding to attempt to locate an expert more favorable to
the defense,      counsel    did not present            any expert        testimony in
support of the suppression motion.

     After    evaluating      the    record,     the    PCR court         concluded as
follows:
             Trial counsel was not ineffective for failing
             to call Dr. Cooley as a witness to testify in
             support of Petitioner's motion to suppress.
             Counsel explained in his affidavit [] that he
             concluded that the testimony of Dr. Cooley
             would have been more harmful tha [n] helpful
             to    Petitioner's    Motion   to   Suppress.
             Petitioner presented no evidence to show that
             this was an unreasonable strategic decision.
             In   fact,   the   evidence  supports   trial
             counsel's decision.
Respondent's Exhibit 141, pp. 1-2.

     Where    Dr.    Cooley       would   have     testified         that    Petitioner

understood his rights,        was not suggestible,              and did not suffer
from mental illness or intoxication, his testimony would not have
been helpful to show that Petitioner was more easily overborn
than the average person. It was therefore a reasonable strategic
decision    for   counsel     to    refrain      from    calling      Dr.     Cooley   to
present potentially harmful expert testimony.                       Because counsel's


      10 - OPINION AND ORDER
performance        does      not    fall     below     an    objective        standard          of
reasonableness,          the PCR Court's decision denying relief on this
claim is neither contrary to, nor an unreasonable application of,
clearly established federal law.
       B.    Ground Six: Cumulative Error

       Where Petitioner fails to establish any error on counsel's
part   as   to     Grounds        One   through    Five,      even    under       a    de     novo
standard     of     review,        he     cannot   prevail      upon       his        claim     of
cumulative error. See Cone v. Bell, 556 U.S. 449 (2009)                                (de novo
review appropriate where state courts have not passed upon the
merits of a properly raised claim).
IV.    Motion for Counsel and Bvidentiary Hearing (#58)

       After briefing for this case closed, Petitioner submitted a
Motion in which he asks the Court to reconsider its denial of
appointed        counsel     in    this    case.     The    Court     previously         denied
Petitioner's        five     motions      for   appointment      of    counsel         in     this
case, and advised him it would not entertain any such motions.
His request for reconsideration on this issue is denied.
       Petitioner also asks               the Court to conduct an evidentiary
hearing     in    this     action.      Because    the      record    in   this        case     is
sufficiently developed to resolve the issues before the Court,
Petitioner's request for an evidentiary hearing is denied.                                    See
Rhoades v. Henry, 638 F.3d 1027, 1041 (9 th Cir. 2011).
                                          CONCLUSION

       For the reasons identified above,                    the Petition for Writ of
Habeas Corpus        ( #2)   and the Motion for Counsel and Evidentiary
Hearing     (#58)     are      denied.      The    Court      declines       to       issue     a

       11 - OPINION AND ORDER
Certificate of Appealability on the basis that petitioner has not

made a   substantial   showing of   the   denial   of   a   constitutional

right pursuant to 28 U.S.C. § 2253(c) (2).

     IT IS SO ORDERED.

     DATED this ~ a y of February, 2020.




                                                                  Judge




     12 - OPINION AND ORDER
